Citation Nr: 1008377	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  06-07 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for right shoulder 
mild degenerative joint disease, laxity of the shoulder 
capsule with crepitus and recurrent dislocation, currently at 
30 percent.

2.  Entitlement to an increased rating for left shoulder mild 
degenerative joint disease, laxity of the shoulder capsule 
with crepitus and recurrent dislocation, currently at 20 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1974 to June 
1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2004 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana 
Regional Office (RO).

In March 2009, the Board remanded the Veteran's claim to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. VA for further development and consideration.

Unfortunately, the Board is again remanding this claim to the 
RO via the AMC in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In March 2009, the Board remanded the Veteran's claim to 
afford him a contemporaneous VA examination to assess the 
current nature, extent and severity of his bilateral shoulder 
disability, as well as to obtain additional pertinent private 
treatment records and VA treatment records, prior to 
readjudicating the Veteran's claims.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2009). 

The record contains the report of the Veteran's October 2009 
VA Compensation and Pension Exam, his outstanding VA 
treatment records, as well as additional private treatment 
records.  Furthermore, upon completion of this additional 
development, under remand, the RO readjudicated the Veteran's 
claims in the November 2009 supplemental statement of the 
case (SSOC).  So the Board is satisfied as to substantial 
compliance with its March 2009 remand directives.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 
Vet. App. 268, 271 (1998).
However, after the RO issued the November 2009 SSOC, the 
Veteran submitted additional evidence relevant to his claims 
for increased ratings for his bilateral shoulder 
disabilities.  This additional evidence includes his 
statements regarding his observable symptoms associated with 
this service-connected condition, as well as a medical 
article pertaining to this disability.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (lay testimony is competent to 
establish the presence of observable symptomatology); see 
Mattern v. West, 12 Vet. App. 222, 228 (1999) (medical 
treatise evidence "can provide important support [for a 
claim] when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion).

The Veteran did not waive his right to have the RO initially 
consider this additional evidence, such as in a SSOC.  See 38 
C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2009); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should readjudicate the 
Veteran's claims in light of this 
additional evidence.  In readjudicating 
the Veteran's claims, address all 
additional evidence submitted since the 
November 2009 SSOC concerning these 
claims.  If either claim is not granted to 
the Veteran's satisfaction, send him and 
his representative an SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


